Exhibit 10.3




FORM OF

PROMISSORY NOTE




In accordance with the Instructions to Item 601, the following schedule
identifies other promissory notes that have not been filed because they are
substantially identical in all material respects to the promissory note that is
being filed.  The following schedule sets forth the material details in which
the omitted promissory notes differ from the promissory note that is being
filed.




Promissory Note

Date




Amount

Collateral

Conversion Rate

January 15, 2013

$ 25,000

$ 0.08

February 1, 2013

$ 25,000

$ 0.07

February 15, 2013

$ 25,000

$ 0.07

March 1, 2013

$ 25,000

$ 0.07

March 27, 2013

$ 25,000

$ 0.07

March 27, 2013

$ 15,000

$ 0.07

March 31, 2013

$ 10,000

$ 0.07

April 17, 2013

$ 25,000

$ 0.07

April 30, 2013

$ 25,000

$ 0.07

  




--------------------------------------------------------------------------------

PROMISSORY NOTE




$ 25,000.00

       Salt Lake City, Utah

       January 15, 2013




1.

FOR VALUE RECEIVED, Flexpoint Sensor Systems, Inc. hereinafter referred to as
“Maker”, hereby unconditionally promises to pay to Capital Communications, Inc.
hereinafter referred to as “Holder”, or its order, at 369 E 900 S #281, Salt
Lake City, Utah 84111, or such other place as designated by Holder, without set
off or deduction, all sums up to a total of Twenty-five Thousand Dollars ($
25,000.00) lent to Maker by Holder.  Said principal being payable as follows:




This Promissory Note (hereinafter the “Note”) is payable and Maker shall pay
this Note in full including the principal balance, any accrued interest, and all
other costs, fees and charges hereunder on or before June 30, 2013 (“Maturity
Date”).  Except in the event Holder elects to extend the Maturity Date and Late
Rate (as defined below), this Note shall bear interest at a rate equal to Ten
Percent (10%) per annum.    This Promissory Note is secured by business
equipment and at the Holder’s option may be converted to common stock of
Flexpoint Sensor Systems, Inc. at $.08 per share.







If any payment under this Note is not paid when due, the outstanding principal
balance of this Note shall be immediately due and such unpaid amounts shall bear
interest (“Late Rate”), from the date thereof until the date of such payment, at
a rate per annum equal to fifteen percent (15%).




2.

 

Maker, at Maker’s option at any time, may prepay the amounts required herein.




3.

 

In the event that any payment under this Note is not made, or any obligation
provided to be satisfied or performed under this Note is not satisfied or
performed at the time and in the manner required, Holder, at Holder’s option and
without notice or demand, may declare the entire principal balance, all amounts
of accrued interest and all other amounts then due under the terms of this Note
immediately due and payable.




4.

 

In the event that any payment under this Note is not made, or any obligation
provided to be satisfied or performed under this Note is not satisfied or
performed at the time and in the manner required, the defaulting party shall pay
any and all costs and expenses (regardless of the particular nature thereof)
which may be incurred by the Maker or Holder hereof in connection with the
enforcement of any rights, including, without limitation, court costs and
reasonable attorney’s fees.




5.

 

The Maker and endorser hereof waive presentment for payment, protest, demand,
notice of protest, notice of dishonor and notice of nonpayment and expressly
agree that this Note or any payment hereunder may be extended from time to time
by the Holder hereof without in any way affecting the liability of such parties.
 No course of dealing between the Maker and Holder in exercising any rights
hereunder, shall operate as a waiver of rights of Holder.




6.

 

This Note shall inure to the benefit of and shall be binding upon respective
successors and assigns of the Maker and Holder.




7.

 

This Note shall be construed in accordance with the laws of the State of Utah.




8.

 

In this Note, whenever the context requires, the masculine gender includes the
feminine and/or neuter, and the singular number includes the plural.




9.

 

This Note is secured by business equipment.




10.

 

Maker represents, warrants and covenants to Holder that: (i) this Note is the
legal, valid and binding obligation of Maker, enforceable against Maker in
accordance with its respective terms; (ii) this Note is not subject to any right
of rescission, set-off, counterclaim or defense, and no claim of any such right
has been asserted with respect thereto; (iii) this Note will not, with or
without the giving of notice or the lapse of time or both, violate or conflict
with, result in a breach of, or constitute a default under, any agreement,
contract, lease, license, instrument, or other arrangement to which Maker is a
party, or by which Maker is bound; (iv) the execution and delivery of this Note
and security and Borrowers’ performance of the obligations hereunder shall not
require any consents or approvals of any third persons; and (v) the individual
executing this Note has full power and authority to execute and deliver this
Note and the shares pledged as security heretofore.




Maker:

Flexpoint Sensor Systems, Inc.




 

/s/ Clark Mower

By:    Clark Mower

President









